*417OPINION
Per Curiam:
A jury found Jones guilty of robbery, rape, and two counts of the infamous crime against nature. His convictions and sentences were affirmed upon direct appeal to this court. Jones v. State, 85 Nev. 53, 450 P.2d 139 (1969). This present proceeding for post-conviction relief was not commenced until September 27, 1973, more than one year after the decision of this court and is, therefore, barred by the provisions of NRS 177.315(3) since good cause has not been shown for the delay. Moreover, Jones has not shown good cause for his failure to raise certain of his claims of error upon the aforementioned direct appeal. Consequently, the district court was not obliged to consider them. NRS 177.375(2) (b); Johnson v. Warden, 89 Nev. 476, 515 P.2d 63 (1973); Craig v. Warden, 87 Nev. 39, 482 P.2d 325 (1971); Cf. Warden v. Lischko, 90 Nev. 221, 523 P.2d 6 (1974).
Affirmed.